Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 15, 2019

The Court of Appeals hereby passes the following order:

A19A1348. KEVIN SUMMERS v. CYNTHIA CROSSLEY.

      Kevin Summers, the defendant in this civil action, filed this timely direct
appeal from the trial court’s order denying his OCGA § 9-11-60 (d) motion to set
aside the default judgment against him.1 We, however, lack jurisdiction.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta v. Adamson, 283
Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8). Summers’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/15/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Summers also filed a motion for reconsideration of the trial court’s denial of
his motion to set aside, which the trial court denied. However, the denial of a motion
for reconsideration is not itself a directly appealable order. Savage v. Newsome, 173
Ga. App. 271, 271 (326 SE2d 5) (1985).